Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2017/0160440, 2015/0237336, and 2013/0088637) discloses a HMD including control circuitry coupled to a sensor to measure a direction-of-view for the eyes, first and second adjustable lens components (including first and second substrates with a liquid crystal layer between and elongated transparent electrodes that extend along in first and second directions on the first and second substrates) adjusted by the control circuitry to form first and second lenses,  a display to produce images viewable by the eyes through the first and second lenses, and where the control circuitry places first and second lens centers of the first and second lenses in a first position and shifts them laterally to a second position (where the lens centers are aligned with the measured direction of view). However, such prior art does not disclose that the first and second sets of elongated transparent electrodes intersect at respective pixels in an array of pixels and that signals are applied to such electrodes to shift the first and second lens centers laterally from the first to the second position. Specifically, it does not disclose: 

… wherein the first and second sets of elongated transparent electrodes intersect at respective pixels in an array of pixels; and
…
apply signals to the first and second sets of elongated transparent electrodes in the first and second adjustable lens components to shift the first and second lens centers laterally from the first position to a second position, ...

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 4-8, 11-15, and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LINDSAY J UHL/Examiner, Art Unit 2481